Citation Nr: 1130143	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-38 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right hand numbness, tingling, and weakness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk






INTRODUCTION

The Veteran had active military service from March 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in which the RO denied a claim for service connection for right hand numbness, tingling, and weakness.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9) in October 2009.

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The Veteran asserts that he has right hand numbness, tingling, and weakness, as a result of catching his hand on barbed wire during active duty.  The Veteran's service treatment records are unremarkable for any treatment of right hand injury during service; however, the Veteran asserts that any treatment that occurred following his injury was done in the field not a hospital.  The Board notes that the Veteran's DD 214 reflects that he received the Combat Infantryman's Badge.  As a combat Veteran, the Board accepts the Veteran's lay statements regarding his right hand disability and treatment thereof as consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154(b).  In this regard, the Board points out that service connection was granted for superficial scars of the right hand in a February 1998 RO rating decision.

A VA orthopedic examination report from December 1997 notes the Veteran's history of his right hand disability.  The examination report revealed that the Veteran's right hand injury occurred in 1970 while the Veteran was setting up barbed wire for defense.  The Veteran said that when the wire rolled over him, he  tried to block the wire with his right hand but injured his right hand and arm in the process.  He said that he sought medical treatment and received many sutures on site and that all the tips of the right fingers were also sutured during this incident as well as the right palm.  He received a bandage for about two months and had a healing problem with the middle finger.  The Veteran said he recovered nicely and did not experience any weakness in his finger.  When he returned home, he said his wounds were healed, motor was normal, but he had a tingling sensation on and off and could not use the right hand normally.  In addition, he said that he began to have numbness in the right middle finger and was diagnosed with carpal tunnel syndrome.  He said that after he began wearing the splint, the numbness improved, but that he continued to feel an intermittent tingling sensation in his right hand.  

The December 1997 examination report also notes that upon physical examination, the Veteran had scars on the tips of his fingers and a 1 cm longitudinal scar in the right thenar muscle area across the right wrist crease.  There were also three 1 cm longitudinal scars in the palm on the middle and ring finger rays and also three 4 mm horizontal scars in the middle of the palm located on the thenar muscle crease area.  All of the scars were noted as very shallow and the examiner did not palpate any scars underneath the skin in the tendon areas.  There was no indication of Tinel's sign or referred pain over the scars.  However, there was referred pain when the median nerves were tapped at the carpal tunnel area.  No muscular atrophy was noted in the right hand and there was no decreased range of motion of the fingers or wrist.  The examiner opined that the scars were not deep enough to involve the nerves or tendons.  However, the examiner noted that "because he had carpal tunnel syndrome in 1993, I cannot rule out the possibility of carpal tunnel syndrome now."  An electromyography (EMG) was requested to make this determination.  In an addendum to the examination report, the EMG requested was noted to have taken place in January 1998 and did not show findings consistent with carpal tunnel syndrome. 

A December 1997 VA X-ray revealed an extremely small chip-like fragment projected in the proximal interphalangal (IP) joint, 4th digit right hand, but was otherwise unremarkable.

VA outpatient treatment records from August 2007 to November 2007 noted the Veteran's history of renal failure and indicated that the Veteran had an arteriovenous (AV) fistula in the right forearm which had been in place for dialysis treatment for end stage renal disease since May 2000.  In a September 2007 outpatient treatment record, a neurologist noted a diagnosis of "what seems like median neuropathy due to compression at the wrist.  TSH and Hb A1C normal.  The likely etiology is Renal failure."  The physician recommended that the Veteran use wrist splints at night and whenever possible during the day to help with his symptoms and noted that the symptoms were not significant enough to warrant pain medication. 

A January 2008 VA scars examination report notes that examination of the right hand revealed a right arm fistula with good pulsatile flow.  The examiner was unable to see any definite scarring on the hand but noted a dark macular rash extending over the palmar surface of the index metacarpophalangeal (MCP) joint, obscuring the view of the scars.  The examiner noted decrease to light touch, pinprick, and vibratory sensation in all of the fingers and thumb, extending up to the wrist, and the Veteran had  4/5 strength in the right hand when compared to the left.  The examiner's impression was prior superficial scars of the right wrist and palm, which appeared to have resolved.

In May 2008, a VA nurse practitioner, C.C., submitted a statement, which indicated that she was the Veteran's primary care provider at the William S. Middleton Veteran's Hospital.  C.C. stated that the Veteran's asserted tingling and right hand disability was present prior to his right forearm fistula placement.  Clinically, C.C. opined that she did not feel that his right hand pain was a result of renal disease and treatment for dialysis, and that his pain was more consistent with nerve damage and inflammation of tendons, which the Veteran linked back to his injury in Vietnam.

A VA peripheral nerves examination report from July 2008 notes that the Veteran's alleged symptoms of numbness and tingling in the right hand were most consistent with a neuropathy associated with renal failure and that the Veteran had been on kidney dialysis for this renal failure since 2000.

VA outpatient treatment records from June 2010 revealed that on physical examination in June 2010, the Veteran was noted to have some evidence of scarring of the palm but the palmar fascia was not particularly restricted.  The Veteran was noted to have positive Tinel's at the wrist with reproduction of some of the numbness in the palm and hand.  Sensation to light touch was noted as decreased in the first three digits compared to normal in the left hand.  The physician's assessment was that clinically, the Veteran had symptoms of carpal tunnel syndrome.  The examiner also opined that given the location of the injury  to the hand being in the palmar fascia, it certainly was conceivable that some of the deeper tissues were injured and it was likely that some deeper scarring has occurred.  The examiner noted that it did seem that the Veteran had carpal tunnel syndrome.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In this case, the Board notes that the Veteran has had numerous neurological complaints involving his right hand.  These symptoms have been attributed to carpal tunnel syndrome, neuropathy associated with renal failure, placement of an AV fistula as a part of dialysis treatment for renal failure, and the Veteran's injury during active duty injury.  The Board notes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Under these circumstances, the evidence of record is insufficient, and the Board finds that a VA neurological examination and etiological opinion, with findings responsive to the Mittleider question (noted above), is needed to fairly decide the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).  In addition, the RO should attempt to obtain any outstanding VA outpatient treatment records from the Madison VA Medical Center (VAMC) since June 2010 and associate any new records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Madison VAMC all records of evaluation and/or treatment for the Veteran's right hand since June 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After all records and/or responses received are associated with the claims file, the RO should arrange for the Veteran to undergo a VA neurological examination, by a physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions (to specifically include the Veteran's descriptions of his right hand neurological symptoms).  All necessary tests and studies, to include EMG and nerve conduction studies, if warranted, should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that such disabling right hand injury had its onset in or is medically related to service.  The examiner should clearly identify all current disabilities involving the Veteran's right hand.  Then, with respect to each such diagnosed disability, the examiner should provide a complete rationale for his/her opinion.

3.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the  examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of all indicated development, the RO should review and readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, the RO shall issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


